DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 3 and 4, lines 3- 4, “a plurality of the elastic portions” should be --a plurality of elastic portions--;
Claims 7 and 8, lines 3-4, “the elastic portion of the power supply terminal is formed by a wire spring or a plate spring” should be --each of the elastic portions of the power supply terminal is formed by a wire spring or a plate spring--;

Claim Rejections - 35 USC § 112
3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 27, “the other-end side” lacks an antecedent basis;
Claim 1, line 27, “the second direction” lacks an antecedent basis;
Claim 1, line 30, “the one-end side” lacks an antecedent basis;
The Examiner noted that “a one-end side” in lines 8-9 and “an other-end side” in line 13 belong to the groove; therefore , “the other-end side or the one-end side in the second direction of the body portion” are lack antecedent basis.
Claims 19 and 20, lines 4-5, “the first direction” lacks an antecedent basis;
Claim 2, lines 3-6, “a second recess ….to be depressed in the third direction” is confusing.  The Examiner noted that a second recess to be depressed in a fourth direction, which is opposite to the third direction.

Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
The claims are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a conductive portion provided at a bottom surface on an other-end side in the second direction of the groove, and a first recess provided on a first side wall of the groove so as to extend in the first direction and to be depressed in a third direction, the power supply terminal includes a terminal portion to be electrically connected to the conductive portion, and an elastic portion provided on a first side surface of the body portion, when the power supply terminal is inserted to the groove, the elastic portion of the power supply terminal is latched in contact with an inside of a first recess of the power supply rail by the elastic force of the elastic portion, and the terminal portion of the power supply terminal comes into contact with the conductive portion of the power supply rail, as set forth in the claimed combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        07/17/22.
thanh-tam.le@uspto.gov